DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…a weight between nodes closely arranged on the circle, the weight being larger than a weight between nodes arranged away from each other on the circle, the plurality of nodes each having a g value that is a parameter for designating nonlinearity of an activation function of each of the nodes, and that is set so as to periodically change in a direction on the circle…”, or any variations thereof as recited.
Closest prior art George USPN 2019/0335006 discloses dynamically customizing structured interactive content for a particular user within a session of an interactive computing environment. Machine-learning techniques are used to establish a behavioral class of each individual user based on user interactions with a diagnostic set of interactive content items during the session. The identified behavioral class is used to customize interactive content presented later during the session using various machine-learning techniques. In some embodiments, the user progress during the session is determined based on user interactions with the customized interactive content, and a content customization is performed if the user progress is below a threshold value.
Further closest prior art Merkel USPN 10891536 discloses artificial neuron includes a signal mixer that combines input signals to provide a first stochastic bit-stream as output and a stochastic activation function circuit configured to receive the first stochastic bit-stream from the signal mixer and to generate therefrom a second stochastic bit-stream. The first stochastic bit-stream is representative of a first output value. In the stochastic activation function circuit, n independent stochastic bit-streams, each representative of the first output value, are summed to provide a selection signal that is provided to a multiplexer to select between n+1 coefficient bit-streams and provide the second stochastic bit-stream. The activation function has a characteristic determined by the proportion of ones in each of the n+1 coefficients bit-streams. One or more artificial neurons may be used in an Artificial Neural Network, such as a Time Delay Reservoir network.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


June 18, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662